USDC IN/ND case 3:19-cv-00387-DRL-MGG document 3 filed 05/24/19 page 1 of 1


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


CITIZENS INSURANCE COMPANY OF
AMERICA and HANOVER INSURANCE                        Case No: 19-cv-00387-PPS-MGG
COMPANY                                              Hon. Philip P. Simon
                                                     Magistrate Judge: Michael G. Gotsch, Sr
       Plaintiffs,

v.

PANZICA BUILDING CORPORATION,
JENNIFER PENNINGTON, and JOSH
PENNINGTON,

      Defendants.
_____________________________________________________________________________/

                     CITIZENS INSURANCE COMPANY OF AMERICA’S
                         CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable the District Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, Plaintiff Citizens

Insurance Company of America (“Citizens”), certifies as follows:

       Citizens is a wholly-owned subsidiary of The Hanover Insurance Company, which is a

wholly-owned subsidiary of Opus Investment Management, Inc., which is a wholly-owned

subsidiary of The Hanover Insurance Group, Inc. No publicly held corporation or entity owns

10% or more of The Hanover Insurance Group, Inc.’s stock.

                                             Respectfully submitted,

                                             COLLINS EINHORN FARRELL PC

                                      BY:    s/Patrick D. Crandell
                                             Patrick D. Crandell
                                             4000 Town Center, 9th Floor
                                             Southfield, MI 48075
                                             (248) 355-4141
Dated: May 24, 2019                          patrick.crandell@ceflawyers.com
